Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Pargraph [0056] discusses the fourth direction DR4 and implies that this direction is found in figure 10. This teaching is incorrect since DR4 direction is found in figure 11. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
	The phrase “..carbon atoms for forming a ring” in the specification and in claims 3, 14 and 19 is being interpreted to mean that the ring of the aryl or heteroaryl group contains the listed number of carbon atoms. If this interpretation is incorrect, applicants need to provide what they meant by this phrase in their response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 17/356,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending quantum dot composition suggests that claimed in this application. Copending claim 1 teaches a composition comprising an organic solvent, a first quantum dot having a hole transporting ligand and a second quantum dot having an electron transporting ligand and copending claim 7 teaches the monodentate ligands that contain a thiol, which is known in the art to be a head part of a ligand for connecting to the surface of the quantum dot, and a hole or electron transporting moiety. The ligand in the copending claims read upon those of claims 1, 2, 6 and 7 of this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11 of copending Application No. 17/226158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims teach an electroluminescent device comprising a first quantum dot having a hole transporting ligand and a second quantum dot having an electron transporting ligand and copending claims 9 and 11 teach the monodentate ligands that contain a thiol, which is known in the art to be a head part of a ligand for connecting to the surface of the quantum dot, and a hole or electron transporting moiety. The ligand in the copending claims read upon those of claims 1, 2, 6 and 7 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11,005,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach an electroluminescent device comprising a first quantum dot having a hole transporting ligand and a second quantum dot having an electron transporting ligand where the electron transporting ligand is a monodentate ligand that can contain a thiol, which is known in the art to be a head part of a ligand for connecting to the surface of the quantum dot, and electron transporting moiety. Claim 6 teaches the quantum dot has a core shell structure, such as claimed in claim 8 of this application. The patented quantum dots reads the claimed composition of claims 1, 2 and 6-9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/148371.
U.S. patent application publication 2020/0135873 is the national stage application for WO 2020/148371 and thus U.S. patent application publication 2020/0135873 is the English translation for WO 2020/148371.
This reference teaches quantum dots having at least one ligand bound to the surface of the quantum dot where the ligand has a head part combined with the surface of the dot (para 23), a body part comprising an electron transporting moiety or a hole transporting moiety (para 26) and  a chain part connecting the head and body parts of the ligand (para 42-45). The formulas in the reference shows that the ligand is a monodentate ligand. Paragraphs [0064]-[0065] teaches using the taught quantum dots in a light emitting diode having the structure of claims 10 and 13. The reference teaches the claimed composition and diode. 
Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2020-66733.
This reference teaches quantum dot compositions comprising a first quantum dot having a hole-transporting ligand and a second quantum dot having an electron-transporting ligand. Page 7 of the translation teaches an ink comprising the first and second quantum dots in an organic solvent. The reference teaches ligands have a body part comprising the hole or electron transporting moiety and an adsorption site group, which reads upon the claimed head part, which combines with the surface of the quantum dot. The reference anticipates the claimed composition. 
Claims 1, 2, 6-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0259110.
This reference teaches quantum dots with a salt ligand attached to the surface of the dot where the cation of the ligand, which reads upon the claimed body part, has charge transporting properties, which means the cation contains a charge transporting moiety. Paragraphs [0011]-[0012] teaches the charge transporting properties are electron transporting or hole transporting properties which means the cation contains a hole or electron transporting moiety. Paragraphs [0032] and [0045] teaches the quantum dot has a core/shell structure and pargraph [0035] teaches the anion of the ligand salt, which reads upon the claimed head part, attaches or combines with the surface of the dot. Since the ligand attaches only at the anion, it is a monodentate ligand. Paragraphs [0081]-[0082] teaches a composition comprising the taught ligand coating quantum dots in an organic solvent. Paragraphs [0074]-[0076] and figure 10 teaches a light emitting diode having the same structure as that claimed where the taught quantum dots is present in the taught emission layer. Paragraph [0077] teaches the diode can have the structure of claim 13. The reference anticipates the claimed composition and diode. 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2020/0075877.
This reference teaches a light emitting diode comprising quantum dots in the emission layer of the diode, where the quantum dots comprise ligands attached to the surface of the dots, where the ligands have a hole or electron transporting moiety bonded to a ligand alkyl chain including at least one mercapto, or thiol, group; at least one amino group or a phosphorusoxy group (para 8 and 11). These groups read upon the claimed head part since they are the part of the ligand that bond with the surface of the quantum dot. The ligands read upon those of claims 1, 2, 4 and 5. The exemplified ligands 1-3 and 1-4 are monodentate ligands that meet the requirements of claims 3-7. 
Claims 1-7, 9, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0032115 or 2013/0026426.
Both of these references teach quantum dots having a ligand attached thereto where the ligand comprises a phenyl carbazole moiety which has a formula which falls within that of formula 1-1 of claim 3, which means the taught ligand contains a hole transporting moiety. The ligand includes a linking chain part of X-Y and a head part of Z, which attaches to the quantum dot (‘115:para 144,’426:para 125). The X-Y chain can be a substituted or unsubstituted alkyl group and Z is hydroxyl, carboxyl or thiol. Thus the reference teaches the ligands of claims 1-5 and 7. The exemplified ligands are all monodentate except compounds 19-34 in U.S. patent application publication 2013/0026426 which are bidentate ligands. The examples and pargraph [0175] in U.S. patent application publication 2012/0032115 teach a composition of the taught quantum dots in an organic solvent. Both references teach a light emitting diode having the same structure of claim 10 comprising the taught quantum dots and thus the reference teach the diode of claim 14. 
Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2012/0032115.
As discussed above, this reference teaches the diode in claims 16 and 19. Pargraph [0178] and claim 6 teach using the taught diodes in a display devices and thus reference teaches the display of claims 16 and 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/148371.
As discussed above, this reference teaches the claimed composition and diode. Paragraphs [0013] and [0016] teach the quantum dot can have a core/shell structure and paragraph [0023] teaches the head part can comprise a thiol group. Thus the reference suggests the composition of claims 7 and 8 and quantum dot of claim 15. 
Claims 3-8, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2020-66733.
As discussed above, the reference teaches the claimed quantum dot composition. Page 3 of the translation teaches the taught quantum dots can have a core/shell structure. Page 3 of the specification teaches the adsorption site group can be monovalent or divalent, which means the resulting ligands are monodentate or bidentate ligands. The examples of the hole transporting ligands include several which fall within formula 1-1; ligands comprising at least one thiol group and ligands having a chain connecting the adsorption site group and the hole transporting group, where the chain can be a substituted or unsubstituted alkyl chain or an substituted or unsubstituted ester chain. Thus the reference suggests the composition of claims 3-8. Page 8 teaches the taught composition can be used in the light emitting, or emission, layer of a light emitting diode having taught structures 3 and 10, which has the same structure as that in claim 10. Thus the reference suggests the diode of claims 10, 14 and 15. 
Claims 6, 8-10, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/075877.
As discussed above, this reference teaches a light emitting diode comprising quantum dots in the emission layer of the diode, where the quantum dots read upon those claimed. The teaching of ligands containing mercapto, polymercapto, amino or polyamino end groups suggest monodentate ligands, when the end group is a mercapto or amino group and bidentate ligands when the end groups are polymercapto or polyamino group, where the number of these groups is 2. Paragraphs [0054], [0072] and [0083] show that the quantum dots can have a core/shell structure and the examples teach compositions comprising the taught quantum dots in an organic solvent. 
The taught light emitting diode has the structure of a hole transport region, an emission layer of the hole transport region and an electron transport region on the emission layer, where the emission layer is composed of a first layer comprising a first quantum dot having the taught hole transporting ligand attached to the surface of the dots and a second layer comprising a second quantum dot having the taught electron transporting ligand attached to the surface of the dots. While the reference does not explicitly state the diode has electrodes, the figures make it clear that there is an electrode is attached to the hole transporting layer and an electrode attached to the electron transporting layer. Thus the reference suggests the claimed light emitting diode of claim 10. The reference teaches quantum dots can have the taught hole transporting ligands 1-3 or 1-4 attached to the surface of the dots and that the quantum dot can have a core/shell structure. Thus the references suggests the emission layer of claims 14 and 15. Paragraphs [0017], [0019] and [0108]-[0110] and figure 6 teach using at least one of the taught light emitting diodes in a display and thus suggests the displays of claim 16 and 19. The reference suggests the claimed composition, diodes and display. 
Claims 1-3, 6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2020/0067006.
This reference teaches quantum dots having charge transport ligand bonded to the surface of the dots, where the charge transport moiety in the ligand is a hole transporting or an electron transporting moiety. The reference teaches monodentate ligands which can be ligands of formula II and compounds 1-10, which meet the requirements of formula 1-1 of claim 3, and compound 43, which meet the requirements of formula 1-2 of claim 3. Pargraph [0576] teaches the taught quantum dots in an organic solvent. This reference also teaches an light emitting diode has the structure of an electrode, a hole transport layer, an emission layer of the hole transport region, an electron transport region on the emission layer and an electrode, where the emission layer the taught quantum dots. Thus the reference suggests the claimed composition and diode. 
Claims 1, 2, 8, 10, 13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0326539.
This reference teaches an electroluminescent light emitting diode has the structure of an electrode, a hole transport layer, an emission layer of the hole transport region, an electron transport region on the emission layer and an electrode, where the emission layer is composed of a first layer comprising a first quantum dot having a hole transporting ligand attached to the surface of the dots and a second layer comprising a second quantum dot having an electron transporting ligand attached to the surface of the dots. Thus the reference suggests the claimed light emitting diode of claim 10 and the quantum dot composition of claims 1 and 2. Paragraphs [0014] and [0103] teaches the quantum dots can have a core shell structure. The reference teaches the hole transport region can comprise a hole injection layer on the electrode and a hole transport layer on the hole injection layer (para 75-77) and the electron transport region can comprise an electron transport layer on the emission layer and an electron injection layer on the electron transport layer (para 127). Paragraphs [0159]-[0163] teaches a display comprising red, green and blue electroluminescent light emitting diodes, where the diodes are the taught diodes. Thus the reference suggests the display of claims 16 and 17. The reference is silent as to whether the quantum dots in each of the red, green and blue diode can comprise different hole transporting and electron transmitting ligands or not. This silence implies to one of ordinary skill in the art the composition of each hole transporting ligand and electron transporting ligand in each diode is not critical and thus one of ordinary skill in the art would have found it obvious to use different hole transporting ligand and different electron transporting ligand in each diode, absent any showing to the contrary. While the reference does not teach the presence of red, green and blue color filters which transmit the light from the red, green and blue emitting diode, respectfully, these color filters are conventional parts of the taught display, as shown by U.S. 2007/0279376, and thus the taught display would inherently have the claimed color filters. Therefore the reference suggests the claimed composition diode and display. 
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record of a light emitting diode where both the hole transport material of the hole transporting layer is the same as the hole transport moiety of the hole transporting ligand on the quantum dot in the emission layer of the diode. There is no teaching or suggestion in the cited art of record of a light emitting diode where both the electron transport material of the electron transporting layer is the same as the electron transport moiety of the hole transporting ligand on the quantum dot in the emission layer of the diode. 
Conclusion
	U.S. patent application publications 2003/0042850, 2008/0206565, 2012/0248410 and 2016/0233449 are cited as of interest since they all teach quantum dots have hole transporting and/or electron transporting ligands attached thereto. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
9/30/22